Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. 1.114.  Applicant’s submission filed Sep. 19, 2022 has been received and entered into the present application.  Claims 19 and 29-46 are pending.
Claim 19 as amended below is allowable. Claims 31 and 42, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species, as set forth in the Office action mailed on 3/10/2017, is hereby withdrawn and claims 31 and 42 hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lanier Gibson on March 14, 2022.

Claims are amended as follows: 
In claim 19, delete the entire text and replace with the following:
-- A method for identifying patients receiving hematopoietic stem cell transplantation (HSCT) who are at risk for developing graft versus host disease (GVHD), comprising assaying a biological sample from the patient for signal transducer and activator of transcription 3 (STAT3) phosphorylation at tyrosine 705 (Y705) residue within CD4+ T-cells, wherein detection of said STAT3 phosphorylation in at least 48% of the CD4+ T-cells is an indication that the patient will develop GVHD when said STAT3 phosphorylation is assayed by an immunoassay comprising an antibody that specifically binds STAT3 phosphorylated at Y705 residue; and administering a therapeutically effective amount of an inhibitor of STAT3 to patients with said STAT3 phosphorylation in at least 48% of the CD4+ T-cells, wherein the inhibitor of STAT3 inhibits phosphorylation of the STAT3 Y705 residue. --
In claim 29, delete the entire text and replace with the following:
-- The method of claim 19, wherein the inhibitor of STAT3 is a small molecule, protein, or oligonucleotide. –
Cancel claims 32, 36-39, and 44-45.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In view of the above amendments and Applicant’s persuasive argument, the rejection is hereby withdrawn.   No other prior art was found to teach, motivate, or suggest the method of identifying patients receiving hematopoietic stem cell transplantation (HSCT) who are at risk for developing graft versus host disease (GVHD) based on specific phosphorylation percentage at Y705 residue of STAT3 within CD4+ T-cells for developing GVHD and administering an inhibitor of STAT3 inhibiting phosphorylation of the STAT3 Y705 residue to the patients with such STAT3 phosphorylation in at least 48% of the CD4+ T-cells. Thus, the instant claims are novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 19, 29-31, 33-35, 40-43 and 46 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611